Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (US Pre-Grant Publication 2015/0227618).

As to claim 1, Dong ‘618 teaches an apparatus for semantic query over distributed semantic descriptors, the apparatus comprising:
a processor (see paragraph [0276]); and 
a memory coupled with the processor (see paragraph [0276]), the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
obtaining first data sent from an IoT device, wherein: 
the first data does not include a semantic description (see paragraph [0160]. Semantics may be applied to normal resources. Notably, if semantics are not currently applied to normal resources, but will be applied by the invention, then the first data does not include a semantic description or form); and
the first data is not represented using a semantic form (see paragraph [0160]); 
creating a normal resource to store the first data (see paragraph [0219] and [0258]); 
generating a semantic description for the first data, wherein the semantic description comprises duplicated information included in the first data or an additional semantic annotation, wherein the semantic description is represented in the semantic form (see paragraph [0160], [0229], [0241], and [0258]. Semantics are enabled to normal resources. The semantic description comprises generating existing data or additional data); 
creating a first semantic descriptor that is a child resource to the normal resource (see paragraph [0241] and [0258] and Figure 33); and
Storing the generated semantic description in the first semantic descriptor that is the child resource to the normal resource (see paragraph [0241] and [0258] and Figure 33). 

As to claim 3, Dong ‘618 teaches the apparatus of claim 1, wherein the semantic form comprises Resource Description Framework (RDF) triples (see paragraph [0101] and [0230] and [0241]). 

As to claim 4, Dong ‘618 teaches the apparatus of claim 1, wherein the semantic form comprises subject-predicate-object (S-P-O) triples (see paragraph [0010] and [0206]. Resources may have subjects, properties of those subjects, and values. As noted in the specification, paragraph [0010], this is an SPO triple).  

As to claim 5, Dong ‘618 teaches the apparatus of claim 1, the operations further comprising obtaining semantic metadata that indicates unit of measurement of the first data (see Dong paragraphs [0234]-[0235]).  

As to claim 6, Dong ‘618 teaches the apparatus of claim 1, the operations further comprising using semantic reasoning to obtain a unit of measurement of the first data (see Dong paragraphs [0234]-[0235]).68 CNV13289US02 / 101859.000822  

As to claim 8, see the rejection for claim 1 above. 
As to claim 12, see the rejection for claim 5 above. 
As to claim 13, see the rejection for claim 6 above. 

As to claim 15, Dong ‘618 teaches a computer readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising: 
hosting a resource tree, wherein the resource tree there are one or more semantic descriptor resources distributed on (see paragraph [0079] and [0116]-[0118]);
receiving a semantic operation request, wherein the request has an indicator to indicate the desired semantic operation is a semantic discovery or a semantic query, wherein the request indicates a target resource, which is the starting point where the semantic descriptor resource collection starts (see paragraph [0107]. Nodes may communicate to collaborate on discovery queries. Additionally, [0127] shows that nodes may respond to semantic discovery requests); 
collecting all the semantic descriptor resources, which are the descendants of the target resource (see paragraphs [0108], [0116]-[0118] and [0127]. A semantics node hierarchy may be built); 
integrating all the contents of collected semantic descriptor resources to form the RDF data basis (see paragraphs [0116]-[0118]. The semantics node hierarchy is built); and 
executing the desired semantic operation on the formed RDF data basis to produce the result (see paragraphs [0107], [0116]-[0118], and [0127]. Discovery and query operations are executed to build the semantics node hierarchy).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US Pre-Grant Publication 2015/0227618), further in view of Li et al. (“Enabling Semantics in an M2M/IoT Service Delivery Platform”). 

As to claim 2, Dong as modified teaches the apparatus of claim 1. 
Dong does not clearly teach wherein the normal resource is a contentInstance resource.  
Li teaches wherein the normal resource is a contentInstance resource (see pages 211 to 212, Figures 5 and 6. Resources, including triples, are stored in <contentInstance> resources).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dong by Li because both references are directed towards managing semantic data, and because Li specifically shows the data types, including contentInstance and SemanticDescriptors, that are used to store data triples. Using the specific datatypes storing triples of Li to store the triples of Dong would be obvious because triples are being stored in both references, and both references use RDF data conventions.   

As to claim 9, see the rejection for claim 2 above. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152